DETAILED ACTION



Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority

The instant application is a continuation-in-part application of application 15/834926.  Since at least all of the independent claims contain new subject matter relative to application 15/834926 (for example, claim 1 - “and the third trace comprises a precursor compound…” and “the first biological sample comprises an enzyme, . . . “) the instant application will be accorded an effective priority date that is the same as its actual filing date – June 12, 2020.  See MPEP 2139.01.

Drawings

In Figures 8A and 8B the dimensional unit (e.g. nA) for the Meter Reading y-axis is not indicated nor clear from the specification.


Specification

The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (for example, paragraph [00114]). Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

In Tables 3 and 3 of the specification the dimensional unit (e.g., nA) for the sensor readings is not indicated 



Claim Objections

Claim 18 is objected to because of the following informality:  in the third line from the end of the claim “a the” should be replaced with – the --.  

Appropriate correction is required.


Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


	
Claims 1-17, 18, 19, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 recites 

    PNG
    media_image1.png
    277
    725
    media_image1.png
    Greyscale

Thus, the claimed system only requires one- point calibration (that is a single data point, here the second electrical signal, which corresponds to the first concentration of the detectable compound).  
Claim 3 requires  

    PNG
    media_image2.png
    75
    711
    media_image2.png
    Greyscale
Claim 5 requires 

    PNG
    media_image3.png
    304
    739
    media_image3.png
    Greyscale


Independent claim 18 recites 


    PNG
    media_image4.png
    280
    726
    media_image4.png
    Greyscale







Independent claim 24 recites 

    PNG
    media_image5.png
    287
    689
    media_image5.png
    Greyscale



(A) The breadth of the claims

	Independent claims 1, 18, and 24 are broad in that none of the “precursor compound”, “detectable compound”, “test sample”, or “electrical signal” (whether applied or measured) is limited.  Claim 3, though, does limit the detectable compound to either 


(B) The nature of the invention

	The invention is for a system comprising a reader and test state strip with electrical traces for reporting a diagnosis state.  The diagnosis state may be the recognition of a
 medical condition such as influenza, HIV, Ebola, or tuberculosis (see originally filed specification paragraph [0083]).

  (C) The state of the prior art

	Calibration procedures are well known in the electrochemical sensor art.  However, one-point calibration is quite rare, typically on used on pH sensors, if at all.  For example, 

    PNG
    media_image6.png
    710
    1505
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    263
    1423
    media_image7.png
    Greyscale

See pages 6-7 of the Instruction Manual for pH/Ion 510 Bench pH/Ion/mV Meter, Fisher Scientific Education Rev. 0 Nov 05.    
	Calibration of amperometric glucose sensors typically are at least two-point calibrations.  See for example, Gunasingham US 5,312,590 the title and col. 2:44-53.  
Similarly, calibration of amperometric paracetamol sensors typically are at least two-point calibrations.  See for example, Cass et al. US 4,948,727 Figure 5 and col. 3:16-17.
	Note the calibration curves for amperometric pH, glucose, and paracetamol are straight lines (regression lines) not complex waveforms.  




(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of glucometers, enzymes and mediators, etc.

	



(E) The level of predictability in the art


	
	The level of predictability in the electrochemical sensing art is very high. Once several or many measurement signals corresponding to known calibration standards with fixed concentration of detectable compound have been collected there are well-established mathematical techniques for regression or curve fitting, which can be used to determine the minimum number of calibration data points needed to form a calibration curve with acceptable accuracy.   



(F) The amount of direction provided by the inventor


	The inventor has not provided any direction on how use a single measurement corresponding to a single known concentration of detectable compound, especially glucose or paracetamol, to calibrate the test sensor. Moreover, Applicant’s own experimental data suggests that one-point calibration is not even possible for Applicant’s prototype test sensor.  For example,

    PNG
    media_image8.png
    586
    733
    media_image8.png
    Greyscale


 


(G) The existence of working examples

	The inventor has not provided any working examples of how to perform just a one-pint calibration for the test strip, using for example the readout data in specification Table 2, which is in paragraph [00113].  

(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

	One of skill in the art would be baffled on how to perform one-point calibration of the test strip, especially for detectable compounds, such as glucose and paracetamol, and more especially if the electrical signals measured have complex waveforms, such as being sinusoidal.

 


Claims 1-17, 18, 19, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 1 requires “calculate the second concentration of the detectable compound in the first test sample; and 2report a diagnosis state based on the concentration of the detectable compound.”
Claim 2 requires that the (measured) electrical signal be voltage.
Claim 3 further requires “wherein the detectable compound is either glucose or paracetamol.”

Independent claim 18 requires “calculating a the [sic] second concentration of the detectable compound in the first test sample; and reporting a diagnosis state based on the concentration of the detectable compound.”

Independent claim 24 requires “calculating the second concentration of the detectable compound in the first test sample; and reporting a diagnosis state based on the concentration of the detectable compound.”


Addressing now the “Wands” undue experimentation factors (MPEP 2164.01).

(A) The breadth of the claims

Independent claims 1, 18, and 24 are broad in that none of the “precursor compound”, “detectable compound”, “test sample”, or “electrical signal” (whether applied or measured) is limited.  Claim 3, though, does limit the detectable compound to either glucose or paracetamol.  Claim 5 allows the electrical signals to have a waveform, so presumably they may be more complex than just a straight line, such as sinusoidal. 




(B) The nature of the invention

The invention is for a system comprising a reader and test state strip with electrical traces for reporting a diagnosis state.  The diagnosis state may be the recognition of a medical condition such as influenza, HIV, Ebola, or tuberculosis (see originally filed specification paragraph [0083]).

  (C) The state of the prior art

The detection of glucose and paracetamol is known in the electrochemical sensor art.  The detection of glucose, especially for medical diagnosis, overwhelming involves the use of a glucose specific enzyme, such as glucose oxidase or glucose dehydrogenase and associated reagent chemistry, such as a redox mediator. Non-enzymatic electrochemical glucose sensors are known; however, there are only few that are really suitable for clinical applications and they require complex manufacturing:

    PNG
    media_image9.png
    551
    613
    media_image9.png
    Greyscale

	. . . 

    PNG
    media_image10.png
    195
    627
    media_image10.png
    Greyscale


The electrochemical detection of paracetamol without use of an enzyme, for clinical application, is known, but only for human serum that has been significantly diluted (1 %).  See Hui et al., “Electrochemical sensor for sensitive detection of paracetamol based on novel multi-walled carbon nanotubes-derived organic-inorganic material,” Bioprocess Biosyst Eng (2014) 37:461-468 (hereafter “Hui”), Real sample analysis and Conclusions on pages 466-467.  Moreover, the detection electrode is not a simple conductive trace, but required a sample coating comprising a novel organic-inorganic material.  See the title and Abstract.    

(D) The level of one of ordinary skill

One of ordinary skill in this art would be hold an advanced degree in engineering or a science such as biology, chemistry, or clinical chemistry, and would have an understanding of glucometers, enzymes and mediators, etc.

	

(E) The level of predictability in the art

The level of predictability is low for how sensors as disclosed by Hwang and Hui would respond if they would be contacted with a first biological sample as specified in 
    PNG
    media_image11.png
    57
    690
    media_image11.png
    Greyscale

) or even just the first precursor compound.

(F) The amount of direction provided by the inventor


	The inventor has not provided any direction on how use suitable first test strip, which does not have any glucose specific enzyme chemistry (for glucose as the detectable compound) or special electrode construction or composition for either glucose or paracetamol as the delectable compound.  In other words, all of the calibration and test traces in the first test strip of claim 1 appear to be simple conductive traces, presumably made of just a noble metal or carbon, yet can measure a detectable compound, such as glucose or paracetamol, in a biological sample with sufficient accuracy to make report a diagnosis state.  
Moreover, Applicant’s claim 2 requires that the measure electrical signal be voltage.  However, there is no discussion at all on how to adapt the reader so as to be able to use voltage measurements to determine the second concentration of the detectable compound in the first test sample.  Both the prior art systems discussed in Applicant’s speciation (most importantly the OneTouch glucometer system) and Applicant’s prototype system measure current.   See, for example, Applicant’s specification paragraph [0083].       


(G) The existence of working examples

The inventor has not provide any working examples of how to make the first test strip, especially how to configure the calibration traces, test traces, calibration well, and sample well so that the test strip could be used to measure a detectable compound, such as glucose or paracetamol, in a biological sample.  Applicant’s specification makes a number of references to a prototype meter, but provides no details on its construction, especially again that of the traces and wells. On the one hand, some similarity to the tests sensor disclosed in Anal. Chem, 2018, 90, 19, 11589-1598 is noted in Applicant’s specification (specification paragraph [00107]), but then the prototype meter is contrasted with it (paragraphs [00114] and [00115])(the OneTouch glucose meter was the basis (alternatively the UNiStrip glucometer) for the test sensor disclosed in the aforementioned Anal. Chem. article (see the Abstract and Figures 1 and 3).  
Applicant also gives no example of special waveforms applied to the any of the calibration or test traces (claim 5).

   (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure

Since it is not clear how Applicant’s test strip is able to measure a detectable compound, such as glucose or paracetamol, without using a reagent including a glucose specific enzyme, as described in Anal. Chem, 2018, 90, 19, 11589-1598, or a specially configured detection electrode, as disclosed by Hwang or Hui, unless it by use 




The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 1-19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) claim 1 recites 

    PNG
    media_image12.png
    167
    691
    media_image12.png
    Greyscale

It is not clear what is being incubated during the incubation period?  Also, does this incubation period imply that heat is applied to the first sample well or just two or more substances are allowed to react at room temperature?


b) Claim 4 recites the limitation "wherein insertion of the first test strip is based on" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.


c) Claim 4 recites the limitation "after insertion of the first test strip" in line 2.  What has the first test strip been inserted into?


d) Claim 6 recites the limitation "wherein the amplifier is a transimpedance amplifier" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
 



    PNG
    media_image13.png
    245
    692
    media_image13.png
    Greyscale

The limitations “after recalibrating” appear to recite method steps, which moreover would not all be expected to be performed automatically by the reader (such as adding the second biological sample).  Applicant is requested to clarify whether these limitations just describe intended uses or capabilities of the reader or actually intended as method steps in which the statutory class of the invention would not be clear. So if presented in a patent the public would not know whether they had to practice the method steps in order to infringe the claimed invention.

f) in claim 12 what is meant by the limitation “the first reagent and the second reagent are individually biologically isolated.[italicizing by the Examiner]”

	g) in claim 13 what is meant by “biologically isolated”?

h) claim 13 recites “. . . ., and the second sample well is used to measure a second test sample.” The limitation appears to be a method step in a device (system) claim. So the statutory class of the invention is not clear. If presented in 


i) independent claim 18 recites 

    PNG
    media_image14.png
    85
    690
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    115
    641
    media_image15.png
    Greyscale


It is not clear what is being incubated during the incubation period?  Also, does this incubation period imply that heat is applied to the first sample well or just two or more substances are allowed to react at room temperature?



j) independent claim 24 recites 


    PNG
    media_image16.png
    208
    680
    media_image16.png
    Greyscale


It is not clear what is being incubated during the incubation period?  Also, does this incubation period imply that heat is applied to the first sample well or just two or more substances are allowed to react at room temperature?


Foreign Patent Office Actions and International Search Reports 
and Written Opinions

The Written Opinion for International application no. PCT/US 18/64251 deems claims 1-23 of that application to have both novelty and an inventive step.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S NOGUEROLA/Primary Examiner, Art Unit 1795                                                                                                                                                                                             March 20, 2021